Citation Nr: 0616089	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to VA authorization of payment or reimbursement 
of expenses incurred for medical treatment received from non-
VA medical facilities in Memphis, Tennessee, on October 23, 
2003, March 2 - 29, 2004, and April 8 - 18, 2004.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in May 2004 and June 2004 by 
the Memphis, Tennessee,  Department of Veterans Affairs 
Medical Center (VAMC), which denied the veteran's claim for 
VA authorization of payment or reimbursement of expenses 
incurred for medical treatment that he received from non-VA 
medical facilities in Memphis, Tennessee, on October 23, 
2003, March 2 - 29, 2004, and April 8 - 18, 2004.


FINDINGS OF FACT

1.  The veteran is not service-connected for any medical 
disabilities.

2.  The veteran had insurance coverage under a health plan 
contract for payment or reimbursement, in whole or in part, 
for the treatment he received through non VA health care 
providers, on October 23, 2003, March 2 - 29, 2004, and April 
8 - 18, 2004.

3.  Payment or reimbursement for the veteran's medical 
treatment at Metropolitan Anesthesia Alliance, Mid-South 
Imaging and Therapeutic, Stern Cardiovascular Center, and The 
Cardiovascular Center PLLC has not been authorized.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of costs for private health care services received on October 
23, 2003, March 2 - 29, 2004, and April 8 - 18, 2004, have 
not been met. 38 U.S.C.A. §§ 1703, 1725, 1728, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 
17.1002, 17.1003, 17.1004 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claims were received in March 2004 and May 
2004.  He was notified of the provisions of the VCAA in 
correspondence dated in June 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  However, as 
will be further discussed below, because the facts of the 
case establish that the veteran has not met one of the 
crucial elements for entitlement to the benefit he seeks, his 
claim cannot be allowed under any circumstances and further 
development of the record would not change the adverse 
outcome of this appellate determination.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA are deemed to have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue on appeal and due to 
the factual pattern of this case, any further development of 
the evidence would make no difference in the adverse outcome 
of this appellate decision.  Because this claim is being 
denied, any other notice requirements beyond those cited are 
not applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Factual Background & Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility and private transportation, there are 
different theories of entitlement which must be addressed: 
(1) Whether the services for which payment is sought were 
authorized by VA, see 38 U.S.C.A. § 1703(a); (2) whether the 
claimant is entitled to payment or reimbursement for services 
not previously authorized that are related to service-
connected disability, see 38 U.S.C.A. § 1728(a); and (3) 
whether the claimant is entitled to payment or reimbursement 
for services not previously authorized relating to 
nonservice-connected disability, see 38 U.S.C.A. § 1725. See 
also, Hennessey v. Brown, 7 Vet. App. 143 (1994).

When VA facilities or other Federal Government facilities are 
not capable of furnishing economic or hospital care or 
medical services because of geographic inaccessibility or are 
not capable of furnishing care of services required, VA may 
contract with non-VA facilities for care in accordance with 
provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

In order to qualify to receive hospital care or medical 
services under 38 U.S.C.A. § 1703, the treatment of a veteran 
must be for a service-connected disability, a disability for 
which the veteran was discharged or released from active 
service, or a disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or medical services for the treatment of any 
disability of a veteran who has a service-connected 
disability rated at 50 percent or more, who has been 
furnished VA care under Corps Medical Services to complete 
treatment incident to such care or services, or a veteran of 
the Mexican border period or of World War I.  38 U.S.C.A. § 
1703.

In his substantive appeal, the veteran contends that he was 
experiencing chest pain, which precipitated his treatment at 
private medical facilities for cardiovascular disease in 
October 23, 2003, March 2 - 29, 2004, and April 8 - 18, 2004, 
and that at the time of his initial symptoms of chest pain he 
"was in the process of being proved for VA medical and had 
not been notified."  He was admitted for treatment of his 
chest pain, which was shown to be the result of arterial 
blockage that necessitated cardiovascular bypass grafting 
surgery.  The veteran reported that this was an emergent and 
life-threatening condition when he was initially admitted for 
treatment.  He stated that during his treatment his wife 
consulted VA and was informed that he had been approved since 
January, although the statement was not clear as to what he 
had been approved for.  However, the veteran's essential 
contention is that he was led to believe that VA would pay 
for the balance of his medical expenses for his private 
medical treatment that were not covered by his medical 
insurance company.  The veteran was not then, nor is he 
currently receiving VA compensation for any medical 
disabilities.  

It is neither contended nor shown that the medical care the 
veteran received on October 23, 2003, March 2 - 29, 2004, and 
April 8 - 18, 2004 through non-VA health care providers, was 
for a service-connected disability.  The record does not 
reveal that the veteran has a total disability permanent in 
nature from a service-connected disability or that the care 
was for a disability for which the veteran was discharged or 
released from active service.  Further, it is not asserted or 
shown that the veteran met any of the other criteria for 
which payment or reimbursement could be made under the 
provisions of 38 U.S.C.A. § 1703.

It is not contended or shown that the veteran has established 
service connection for cardiovascular disease for which he 
received medical care at the aforementioned private 
facilities on October 23, 2003, March 2 - 29, 2004, and April 
8 - 18, 2004.  There is no medical evidence to suggest the 
veteran's cardiovascular disease for which he received care 
on these dates was aggravating any service-connected 
disability, and he has not established a total disability 
permanent in nature, resulting from service-connected 
disability.  Therefore, a preponderance of the evidence is 
against payment or reimbursement for private medical care 
received on October 23, 2003, March 2 - 29, 2004, and April 8 
- 18, 2004, under the provisions of 38 U.S.C.A. § 1728.

The remaining issue is to determine whether the veteran is 
eligible for reimbursement or payment of private health care 
expenses on October 23, 2003, March 2 - 29, 2004, and April 8 
- 18, 2004, under the provisions of 38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000, 17.1001, 17.1002, 17.1003.

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only, inter alia, if the 
following condition is met: the veteran had no coverage under 
a health plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  38 C.F.R. § 
17.1002(g).

The record indicates that on October 23, 2003, March 2 - 29, 
2004, and April 8 - 18, 2004, the veteran was treated for 
cardiovascular disease at non-VA medical facilities. 

Evidence of record includes correspondence from the veteran 
in his substantive appeal, in which he reported that he had 
health insurance to pay or reimburse him, in whole or in 
part, for the private health care services he received on 
October 23, 2003, March 2 - 29, 2004, and April 8 - 18, 2004.  
There is no evidence which indicates that the veteran did not 
have any coverage to pay for or reimburse him, in whole or in 
part, for the private health care he received on October 23, 
2003, March 2 - 29, 2004, and April 8 - 18, 2004.  Since 
payment or reimbursement under 38 U.S.C.A. § 1725 may be made 
only if, inter alia, the veteran has no coverage under a 
health plan contract for payment or reimbursement, in whole 
or in part, the evidence does not support the veteran's claim 
for payment or reimbursement of expenses incurred in the 
course of receiving private health care on October 23, 2003, 
March 2 - 29, 2004, and April 8 - 18, 2004, under 38 U.S.C.A. 
§ 1725.


ORDER

VA authorization of payment or reimbursement of expenses 
incurred for medical treatment received from non-VA medical 
facilities in Memphis, Tennessee, on October 23, 2003, March 
2 - 29, 2004, and April 8 - 18, 2004, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


